Citation Nr: 0217485	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-07 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a right 
foot injury, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from June 1984 to 
September 1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran's right foot disability is manifested by 
amputation of the second right toe, chronic pain and 
achiness of the right foot, a shortened great toe with 
lateral deviation, clawed phalangeal segments, callus over 
the second metatarsal head, a flexed and dorsiflexed great 
toe at the metatarsal phalangeal articulation, an old 
nonunited fracture of the first metatarsal bone and 
deformity in the shaft of the head of the second metatarsal.  

2.  The right foot disability is manifested by functional 
impairment consisting of limitation on prolonged standing, 
carrying heavy weights, and walking more than 300 yards.  

3.  The right foot disability does not cause marked 
interference with employment or frequent hospitalization.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
right foot disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§  3.321(b)(1), 4.2, 4.7, 4.14, 
4.68, 4.71a, Diagnostic Codes 5172, 5283, 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002), prescribed VA's duties to notify claimants for VA 
benefits of forms and information necessary to submit to 
complete and support the claim, to provide necessary forms, 
and to assist the claimant in the development of evidence.  
VA has promulgated regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2002).  There is no specific claim form required 
in order to claim entitlement to a higher evaluation; 
therefore, there is no issue as to provision of necessary 
forms for that benefit.  

VA must notify a claimant of evidence and information 
necessary to substantiate his claim and must tell him who is 
responsible for getting the evidence.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  When the veteran 
filed his claim for an increased rating in May 2000, he 
identified medical evidence that he felt was relevant to his 
claim and requested VA to obtain that evidence.  The veteran 
was provided a copy of the May 2000 rating action, which 
summarized the evidence then of record.  The August 2000 
statement of the case informed the veteran of the evidence 
of record and of the relevant regulations.  The June 2001 
supplemental statement of the case identified the evidence 
of record and the evidence necessary to substantiate the 
claim.  In May and September 2000 and June 2002, VA informed 
the veteran of its and the veteran's responsibility and duty 
to assist in providing and obtaining evidence to 
substantiate the claim.  Specifically, the veteran was 
informed that it was VA's responsibility to assist him in 
obtaining evidence to support his claim including medical 
records, employment records, or records from other Federal 
agencies.  The veteran was informed of efforts being made to 
obtain medical evidence pertinent to his claim and that a VA 
examination would be scheduled if necessary.  The veteran 
was informed that it was his responsibility to attend any 
scheduled examination or reschedule, if necessary.  In 
addition, the veteran was requested to provide the following 
information:  evidence showing that his service-connected 
right foot disability had increased in severity including 
statements and data from a doctor or statements from 
individuals with knowledge of his disability; dates and 
places of treatment from VA facilities (if he obtained 
treatment); or provide his own statement regarding the 
severity of his right foot disability.  The veteran was also 
told that the RO had requested his medical treatment records 
from Little Rock VAMC.  VA has discharged its duty to notify 
the veteran of the evidence and information necessary to 
substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and Social Security Administration (SSA), and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  All service department medical 
records and sufficient VA outpatient treatment records 
pertinent to the matter at issue are of record.  VA has 
discharged its duty to obtain evidence on the veteran's 
behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  VA afforded the veteran an examination 
in June 2000.  The examination report contained adequate 
clinical findings pertinent to the claim at issue.

Thus, the Board sees no areas in which further development 
is necessary. 
The RO has notified the veteran of the requirements of the 
VCAA, and those requirements have been substantially met by 
the RO.  

II.  Increased Rating


The record shows that the veteran fractured his right foot 
in service when an airplane fell on it.  

In January 1986, he received service-connection for 
residuals of a fracture of the right 1st metatarsal with 
deformity of the right foot and post-traumatic and surgical 
changes.  He was assigned a 30 percent disability evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  That 
evaluation became effective in November 1985. The disability 
evaluation was reduced to 20 percent in July 1988.  

Subsequent medical records reflect that the veteran was seen 
and treated for problems associated with the right foot.  In 
April 1992, VA amputated the 2nd toe of the right foot.  In 
July 1992, the RO increased the disability evaluation for 
the right foot disorder to 30 percent, effective June 1992.  

In May 2000, the veteran filed a claim for an increased 
rating for his service-connected right foot disability.  

In support of his claim, the veteran submitted VA outpatient 
treatment records dated from 1992 to 2000.  These records 
reflect that the veteran was seen and treated for right foot 
problems.  

VA examination dated in June 2000 reflects that the veteran 
was being followed by podiatry service and that he wore 
inserts.  It was noted that the veteran developed calluses 
underneath the first metatarsal phalangeal head, which 
required trimming.  It was noted that the veteran was 
employed as a nursing assistant in rehabilitation and that 
he worked an eight-hour shift.  The veteran reported 
continuous foot ache and daily pain which he rated as 7 with 
10 being the maximum level of pain.  He indicated that the 
pain was relieved by non-weightbearing.  The veteran 
reported functional impairment.  If he walked 300 yards, he 
must rest in order to relieve foot pain.  He could not stand 
more than one to two hours because of right foot pain.  The 
veteran indicated that it had been hard for him to fish.  

On physical examination, the examiner observed a pocket of 
tissue defect, bone and soft tissue, on the medial portion 
of the tarsal metatarsal articulation of the great toe of 
the right foot.  The pocket measured as approximately .25 
inches deep and measuring 3/4 by 3/4 [sic], extending proximally 
and dorsally.  The examiner described scars along the right 
foot.  The right great toe ray unit was shortened and had a 
15 degree lateral deviation.  The great toe phalangeal 
segments were in a clawed position.  In the standing 
position, the great toe did not strike the floor and did not 
function during the propulsive phase efficiently.  On the 
plantar aspect of the foot, there was a heavy callus formed 
over the prominence of the first metatarsal head, and some 
callosity was present over the head of the second 
metatarsal, but to a lesser degree in thickness.  The 
veteran's great toe was in a flexed position of 
approximately 15-20 degrees at the interphalangeal 
articulation and dorsiflexed, approximately 20 degrees at 
the metatarsal phalangeal articulation.  The second toe was 
absent.  Mobility was preserved in the third, fourth, and 
fifth toes.  

X-rays dated in June 2000 showed that the first metatarsal 
bone had an old nonhealed, nonunited fracture of the bone.  
The examiner reported that multiple films of the right foot 
showed a shortened first metatarsal point secondary to 
resection of the base, arthritic changes in the 
tarsal/metatarsal joint, lateral deviation of the great toe 
phalangeal segments, a deformity in the shaft and head of 
the second metatarsal.  In the lateral projection, there was 
a plantar drop to the shaft and head of the first metatarsal 
which forced the phalanges into a claw position.  The 
impression was the above noted residuals secondary to open 
fracture, first and second metatarsal with deformity, 
surgical changes, bone and soft tissue; amputation of the 
second toe; claw toe deformity, phalangeal segments, and 
great toe; plantar callosities, painful, plantar aspect, 
first metatarsal head.  The examiner commented that a level 
7 degree of pain would be true on weightbearing with the 
degree of clawing of the great toe and plantar callosities.  
The examiner added that the veteran would be restricted 
functionally from prolonged standing, carrying heavy 
weights, or walking beyond 300 yards.  The examiner stated 
that the veteran was restricted from engaging in activities 
requiring agility and high impact on the right foot.  This 
would constitute a degree of functional loss and limitation 
due to pain.  

VA outpatient treatment records dated in September 2000 
reflect that the veteran had an ulcer on the right foot.  In 
October 2000, he was seen for right foot pain.  On physical 
examination, the examiner observed multiple scars on the 
right foot and a poor arch.  Subsequent treatment records 
dated in 2001 and 2002 show that the veteran continued to 
complain of right foot pain, cramping, and spasm.  These 
records reflect that the calluses on the veteran's feet were 
shaved and that he was prescribed orthotics and other 
devices used to relieve his right foot pain and discomforts.  

In an April 2001 statement, Laurence Connelley, D.P.M., the 
veteran's private podiatrist, stated that he saw the veteran 
for complaints of pain on the ball of his right foot.  The 
doctor reported that the veteran had a very fixed and 
plantar flexed position of the medial sesamoid area on the 
foot which was felt to be a fusion of the first and second 
metatarsal in a plantar fixed position on the first.  It was 
noted that the veteran was wearing an extra depth type shoe 
with several layers of foam sponge beneath the foot which 
provided comfort.  Dr. Connelley indicated that the veteran 
had ample circulation to his feet, but the injury in the 
medial arch on the right foot has resulted in the pressure 
point area. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report to enable VA to make 
a more precise evaluation of the level of disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The evaluation of the same disability 
under various diagnoses is to be 
avoided.  Disability from injuries to 
the muscles, nerves, and joints of an 
extremity may overlap to a great extent, 
so that special rules are included in 
the appropriate bodily system for their 
evaluation. . . . [T]he evaluation of 
the same manifestation under different 
diagnoses is to be avoided. 

38 C.F.R. § 4.14 (2002).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied, if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.  

The veteran's right foot disability is rated at 30 percent 
disabling under Diagnostic Code 5284, which pertains to 
other foot injuries.  Under these criteria, a 30 percent 
rating is assigned for severe impairment.  With actual loss 
of the use of the foot, a 40 percent rating is applicable.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  Clearly, 
the veteran does not have actual loss of use of the foot.  
He has limitations on his ability to stand for long periods 
an cannot walk more than 300 yards.  However, he does use 
the foot for to stand and to walk, and he is able to work at 
a job as a nursing assistant.  Thus, the preponderance of 
the evidence is against a higher evaluation under this 
diagnostic code.

Consideration is also given to other diagnostic codes that 
may be appropriate to rate the disability.  Diagnostic Code 
5283 pertains to malunion or nonunion of the metatarsal 
bones.  Under that code, a 30 percent disability evaluation 
is assigned for severe malunion or nonunion.  A 40 percent 
disability evaluation is warranted for actual loss of use of 
the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  The 
evidence does show nonunion of the first metatarsal bone due 
to unhealed fracture.  However, the veteran cannot be rated 
under Diagnostic Code 5283 and 5284 for the same disability, 
as that would constitute an impermissible pyramiding.  See 
38 C.F.R. § 4.14.  The two codes both compensate for 
impairment in function of the foot and culminate in a 40 
percent rating for loss of use of the foot.  Thus, the 
impairment is the same whether evaluated under Diagnostic 
Code 5283 or 5284.

The veteran's service-connected right foot disability may 
also be considered under Diagnostic Code 5172, which 
pertains to amputation of the toes.  Under that code, 
amputation of the toes, other than the great toe with 
removal of the metatarsal head involving one or two toes 
warrants a 20 percent disability evaluation; a 
noncompensable evaluation is assigned for amputation without 
metatarsal involvement.  38 C.F.R. § 4.71, Diagnostic Code 
5172.  

The veteran's second right toe was amputated at the 
metatarsal phalangeal joint.  Notwithstanding a pathology 
report stating that the veteran's toe was amputated at the 
middle metatarsal joint, the Board observes that each 
metatarsal has only two joint articulations, one at either 
end, and there is thus no middle metatarsal joint.  See 38 
C.F.R. § 4.71a, Plate IV.  The head of the metatarsal was 
not amputated.  This is evident in the medical records 
reporting that the veteran has callus formation over the 
second metatarsal head and the June 2000 VA examination 
noting an interval between the first and second metatarsal 
heads.  Accordingly, the highest evaluation the veteran 
could get under Diagnostic Code 5172 is zero percent for 
amputation without metatarsal involvement.  Even if the 
metatarsal head had been removed, the veteran's disability 
is more appropriately and more favorably evaluated under the 
code for severe foot injuries, which accords him his current 
40 percent rating.  The amputation of the right second toe 
does not have separate manifestations of disability than 
those compensated under Diagnostic Code 5284.

The amputation rule provides that the combined rating for 
disabilities of extremity shall not exceed the rating for 
the amputation at the election level, were amputation to be 
performed.  The combined evaluations for disabilities below 
the knee shall not exceed the 40 percent evaluation.  
38 C.F.R. § 4.68 (2002).  

A 40 percent rating is for loss of use of the foot.  The 
Board recognizes that the veteran has residuals of a severe 
foot injury, with functional limitation and pain.  However, 
his foot has not lost its usefulness as a means of support 
or propulsion.

The veteran asserts in a VA Form 9 dated in July 2001 that 
arthritis and his balance were not considered in his claim.  
The Board notes that there is no clinical evidence of 
arthritis of the service-connected right foot in the record.  
Even if arthritis were shown, he would still not have loss 
of use of the foot, and there is no assertion or showing 
that he would be better off with the foot amputated.  As to 
balance, the veteran's degree of functional impairment was 
considered and is contemplated by the currently assigned 30 
percent disability evaluation.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  In 
exceptional cases where the schedular evaluation is found to 
be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, 
provided the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002).  In this case, there is no evidence that the 
veteran's service-connected right foot disability has caused 
marked interference with employment (i.e. beyond that 
contemplated in the schedular evaluations).  The evidence 
shows that the veteran in currently employed as a nursing 
assistant.  In addition, the evidence does not establish 
that the service-connected right foot disability has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, there is no basis for referral to appropriate 
authority for consideration of an extraschedular evaluation.  
There is no evidence that the schedular criteria are 
inadequate to evaluate the veteran's disability at any time 
during this evaluation period.  38 C.F.R. § 3.321(b)(1).  

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2002) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55057 
(1991).  In addition, the preponderance of the evidence is 
against a referral for consideration on an extraschedular 
basis.  


ORDER

An increased rating for right foot disability is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

